TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2015



                                      NO. 03-13-00789-CV


                       Alphonso Crutch Life Support Center, Appellant

                                                 v.

          Michael L. Williams, Commissioner of Education; Holland Timmons,
        Designee of the Commissioner; and the Texas Education Agency, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 16, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating

to this appeal, both in this Court and the court below.